Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: various modules in claim 21. Claim 22 inherits this interpretation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. App. 2020/0234634) in view of Greier et al. (U.S. App. 2002/0149598).
In regard to claim 1, Li teaches a method for driving a display panel (see Abstract), wherein the display panel comprises a first display region, a second display region and a third display region (see Fig. 1, Items A1-A3); wherein the second display region is disposed between the first display region and the third display region (see Fig. 1, A3 is between A2 and A1), and at least part of the first display region is reused as an optical element reserved region (see Fig. 1, A1 contains pixels); and wherein the method comprises: acquiring one frame of picture to be displayed (se Figs. 2 and 3, displaying a frame includes grayscale values); dividing the frame of picture to be displayed into a first partition picture, a second partition picture and a third partition picture (see at least Para. 6 and 43 displaying grayscale values of frame in regions); and displaying the first partition picture in the first display region, displaying the second partition picture in the second display region, and displaying the third partition picture in the third display region (see at least Para. 6 and 43-45 displaying grayscale values of 
Li is not relied upon to teach sub-pixels in the second display region comprise first sub-pixels having display luminance L21 and second sub-pixels having display luminance L22, and L21 > L22.
As discussed above, Li does teach the concepts of pixels in different regions and sub-pixels in the second display region comprise (see Fig. 1).
However, Greier teaches first sub-pixels having display luminance L21 and second sub-pixels having display luminance L22, and L21 > L22 (see Fig. 20 sub-pixel pattern has a wide range including adjacent sub-pixels of two different luminesces).
It would have been obvious to a person of ordinary skill in the art to modify the display of Li to include the luminance of Greier to reduce the color shift for viewing angles (see Para. 13). Examiner also notes Li discloses the base product/process of adjusting brightness of display regions while Grier discloses the known technique to adjust the brightness of sub-pixels so as to have two sub-pixels be of two different brightnesses so as to yield predictable results in the display of an image in the device of Li. 
Regarding claim 2, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the acquiring the frame of picture to be displayed comprises acquiring a first to-be-displayed picture having a first grayscale, wherein luminance J1 of the first display region per unit area, luminance J2 of the second display region per unit area, and luminance J3 of the third display region per unit area satisfy that J1 < J2 < J3 (see 
Regarding claim 3, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the acquiring the frame of picture to be displayed comprises acquiring a second to-be-displayed picture having a second grayscale, wherein luminance J1 of the first display region per unit area, luminance J2 of the second display region per unit area, and luminance J3 of the third display region per unit area satisfy that J1 > J2 > J3 (see at least Para. 43 the regions with less density of pixels, the brightness will be lower and see Fig. 1, three different density areas).
Regarding claim 4, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the acquiring wherein the first display region comprise a plurality of first light emitting elements, the second display region comprise a plurality of second light emitting elements, and the third display region comprise a plurality of third light emitting elements (see Fig. 1, different pixel density areas where pixels are comprised of OLEDs in Para. 47); and wherein an arrangement density of the plurality of first light emitting elements is equal to an arrangement density of the plurality of second light emitting elements, and the arrangement density of the plurality of second light emitting elements is less than or equal to an arrangement density of the plurality of third light emitting elements (see at least Para. 43, in some embodiments, the distribution density of a region may be equal to or less than another region).
Regarding claim 5, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the first display region comprises a plurality of first light emitting elements, the second display region comprises a plurality of second light emitting 
Regarding claim 6, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the first display region comprises a plurality of first light emitting elements, the second display region comprises a plurality of second light emitting elements, and the third display region comprises a plurality of third light emitting elements (see Fig. 1, different pixel density areas where pixels are comprised of OLEDs in Para. 47); and wherein the display panel comprises a plurality of first pixel circuits, a plurality of second pixel circuits, and a plurality of third pixel circuits, each first pixel circuit of the plurality of first pixel circuits is electrically connected to at least one of the plurality of first light emitting elements, each second pixel circuit of the plurality of second pixel circuits is electrically connected to at least one of the plurality of second light emitting elements, and each third pixel circuit of the plurality of third pixel circuits is electrically connected to at least one of the plurality of third light emitting elements (see Fig. 4 pixel circuits for each OLED).
Regarding claim 9, Li and Greier teaches all the limitations of claim 6. Li further teaches wherein the each first pixel circuit comprises a first number of transistors, and 
Regarding claim 11, Li and Greier teaches all the limitations of claim 6. Li further teaches acquiring any one frame of picture to be displayed  (see Fig. 1 and 2, different pixel density areas where pixels are comprised of OLEDs in Para. 47 to display a frame); wherein in a same frame of picture to be displayed, a density Al of sub-pixels for displaying the first partition picture , a density A2 of sub-pixels for displaying the second partition picture and a density A3 of sub-pixels for displaying the third partition picture satisfy that Al                         
                            ≤
                        
                     A2                         
                            ≤
                        
                     A3 (see at least Para. 43, in some embodiments, the distribution density of a region may be equal to or less than another region). Li does not expressly teach all three areas may be less than or equal to each other in the expression claimed but as described above discloses both the concepts of varying distribution densities and the known technique to have some areas be less than or equal to another so as to yield a finite number of predictable results in the relationship between the areas (equal to, less than, greater than, and not equal) and obvious to try by one of ordinary skill in the art with a reasonable expectation of success and thus rendered obvious under MPEP 2143.
Regarding claim 15, Li and Greier teaches all the limitations of claim 1. Li further teaches wherein the first sub-pixels for displaying the second partition picture (see Figs. 1 and 2, multiple areas of different sub-pixel densities displaying a frame).
Li is not relied upon to teach are uniformly distributed in the second display region.

It would have been obvious to a person of ordinary skill in the art to modify the display of Li to include the uniformity of Greier to reduce the color shift for viewing angles (see Para. 13). Examiner also notes Li discloses the base product/process of adjusting brightness of display regions while Grier discloses the known technique to uniformly distribute sub-pixels in a region so as to yield predictable results in the display of an image in the device of Li.  
Regarding claim 20, Li and Greier teaches all the limitations of claim 1. Grier further teaches wherein the display luminance L22 of the second sub-pixels is equal to 0 (see Figs. 10, 12, and 20 where a sub-pixel can have a luminance level of zero).
It would have been obvious to a person of ordinary skill in the art to modify the display of Li to include the zero luminance of Greier to reduce the color shift for viewing angles (see Para. 13). 
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. App. 2020/0234634) in view of Greier et al. (U.S. App. 2002/0149598) in further view of Liu et al. (U.S. App. 2021/0118403).
Regarding claim 21, Li and Greier teaches all the limitations of claim 1. Li further teaches a display driving device, configured to perform the method for driving a display panel of claim 1, a picture acquisition method which is configured to acquire any one frame of picture to be displayed (see Fig. 2 acquire frame information); a region division method which is configured to divide the any one frame of picture to be displayed into a first partition picture, a second partition picture and a third partition method which is configured to display the first partition picture in the first display region, display the second partition picture in the second display region, and display the third partition picture in the third display region (see Figs. 1 and 2, display frame across regions of different pixel distribution density).
	Li and Greier is not relied upon to teach wherein the display driving device comprises, 
	However, Liu teaches wherein the display driving device comprises: modules (see Para. 44-45). 
	It would have been obvious to a person of ordinary skill in the art to execute the method of Li and Greier with the modules of Liu to effectively combine software and hardware aspects (see Para. 231). Examiner further notes Li and Greier teaches the base product/process of a display with multiple regions and display a frame across them while Liu discloses the well known technique to use modules to execute functions of the display.
	Regarding claim 22, Li and Greier in further view of Liu teaches all the limitations of claim 21 above. Li further teaches an electronic device, comprising the display driving device of claim 21 (see Abstract).

Allowable Subject Matter
Claims 7, 8, 10, 12-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694